Case 1:19-cv-01691-DDD-NYW Document 1 Filed 06/11/19 USDC Colorado Page 1 of 16




                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLORADO

  Civil Action No.: 1:19-cv-01691

   FRED NEKOUEE, individually,                 :
                                               :
                  Plaintiff,                   :
                                               :
   vs.                                         :
                                               :
   BJRB HOLDINGS, LLC, a Utah limited          :
   liability company;                          :
                                               :
   BURGERSROCK3, LLC, a Colorado limited :
   liability company; and                      :
                                               :
   CHIPOTLE MEXICAN GRILL OF                   :
   COLORADO, LLC, a Colorado limited liability :
   company;                                    :
                                               :
                  Defendants.                  :
   _______________________________________ /



                                           COMPLAINT
                                    (Injunctive Relief Demanded)


         PLAINTIFF, FRED NEKOUEE, individually, on his behalf and on behalf of all other

  mobility impaired individuals similarly situated (sometimes referred to as “Plaintiff”), hereby sues

  the Defendants, BJRB HOLDINGS, LLC, a Utah limited liability company; BurgersRock3, LLC,

  a Colorado limited liability company; and CHIPOTLE MEXICAN GRILL OF COLORADO,

  LLC, a Colorado limited liability company; (sometimes referred to as “Defendants”); for

  injunctive relief, and attorney’s fees, litigation expenses, and costs pursuant to the Americans with

  Disabilities Act, 42 U.S.C. § 12181 et seq. (“ADA”).

         1.      Plaintiff, Fred Nekouee, is an individual who resides in Lutz, Florida, in the County

  of Hillsborough.
Case 1:19-cv-01691-DDD-NYW Document 1 Filed 06/11/19 USDC Colorado Page 2 of 16




          2.      Defendant BJRB Holdings, LLC owns the property at and near 1708 Main Street,

  Longmont, Colorado 80501, in Boulder County (“Property”).

          3.    Defendant BurgersRock3, LLC’s fast food restaurant, Five Guys, is located at the

  Property (“Five Guys”).

          4.     Defendant Chipotle Mexican Grill of Colorado, LLC’s fast food restaurant,

  Chipotle, is located at the Property (“Chipotle”).

          5.      Venue is proper in the District of Colorado because venue lies in the judicial district

  of the situs of the property. The Defendants’ Property and restaurants are located in and do

  business within this judicial district.

          6.      Pursuant to 28 U.S.C. § 1331 and 28 U.S.C. § 1343, this Court has been given

  original jurisdiction over actions which arise from the Defendants’ violations of Title III of the

  Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. See also 28 U.S.C. § 2201 and § 2202.

          7.     Defendants each own, lease, lease to, or operate a place of public accommodation

  as defined by the ADA, 42 U.S.C. § 12181(7)(B) and (E), and the regulations implementing the

  ADA, 28 CFR 36.201(a) and 36.104.

          8.    The Property is a place of public accommodation.

          9.    Five Guys is a place of public accommodation.

          10.   Chipotle is a place of public accommodation.

          11.    Defendants are responsible for complying with the obligations of the ADA.

          12.    Plaintiff Fred Nekouee is a Florida resident, is sui juris, and qualifies as an

  individual with disabilities as defined by the ADA. Fred Nekouee has progressive multiple

  sclerosis and requires the use of a wheelchair for mobility.

          13.     Mr. Nekouee travels to the Longmont-Firestone area every three to six months to



                                                     2
Case 1:19-cv-01691-DDD-NYW Document 1 Filed 06/11/19 USDC Colorado Page 3 of 16




  accompany his brother at heavy equipment auctions and to visit heavy equipment dealerships,

  where he assists his brother compare prices to equipment available in other areas, or to help his

  brother evaluate whether to buy or sell heavy equipment, or to vacation.

          14.     Fred Nekouee has visited the Property which forms the basis of this lawsuit on

  August 3, 2018; September 30, 2018; and on May 8, 2019; and he bought food and sought to avail

  himself of the goods and services at Property on such dates.

          15.     Fred Nekouee visited and bought food at Five Guys on September 30, 2018.

          16.     Fred Nekouee visited and bought food at Chipotle on August 3, 2018 and May 8,

  2019.

          17.      Fred Nekouee attended a heavy equipment auction in the Longmont area on

  October 3, 2018 and again on May 8, 2019.

          18.     Fred Nekouee visited Rocky Mountain National Park on October 2, 2018.

          19.     Fred Nekouee once again visited the Longmont, Colorado area from February 3-

  7, 2019.

          20.     Fred Nekouee plans to return to the property to avail himself of the goods and

  services offered to the public at Property.

          21.     The Plaintiff has definite plans to return to the area and to Property, and to Five

  Guys and Chipotle in late September or early October 2019.

          22.     The Property, Five Guys and Chipotle are close to the hotels he stays at in the area

  and are close to the heavy equipment auction and dealerships he visits.

          23.    The Plaintiff likes the food at Five Guys and Chipotle at the Property.

          24.    The Plaintiff plans to return Five Guys and Chipotle to eat.

          25.    For the reasons set forth in paragraphs 13-24 and 38, Fred Nekouee plans to return



                                                   3
Case 1:19-cv-01691-DDD-NYW Document 1 Filed 06/11/19 USDC Colorado Page 4 of 16




  to Property, and its restaurants.

          26.    The Plaintiff has encountered architectural barriers at the subject property.

          27.    The barriers to access that the Plaintiff encountered at the property have endangered

  his safety, impaired his ability or those accompanying him to park a vehicle, impaired his ability

  to access the property, and have impaired his use of the restrooms there.

          28.    The Plaintiff’s need to use a wheelchair limits his mobility when surfaces are not

  nearly flat.

          29.    The Plaintiff cannot move up steep inclines or down steep slopes in his wheelchair

  because he lacks the strength and also risks tipping his wheelchair backwards or forwards.

          30.    Excessively steep cross slopes cause the Plaintiff to be unstable in his wheelchair

  and such excessively steep slopes pose a risk of causing the Plaintiff to tip over sideways in his

  wheelchair.

          31.    On his visit to Property, the Plaintiff encountered excessively steep slopes in its

  parking lot.

          32.    The running slope of the walking surface in front of Five Guys on the accessible

  route near the ramp at the corner of the building is steeper than 1:20 (5%).

          33.    The cross slope of the walking surface in front of Chipotle is steeper than 1:48 (2%).

          34.    The Plaintiff encountered and observed barriers to access in the men’s restroom in

  Chipotle; and so, he also tried to use the women’s restroom in Chipotle, in which women’s

  restroom he also encountered and observed barriers to access.

          35.    The Plaintiff encountered and observed barriers to access in the men’s restroom in

  Five Guys.

          36.    The Plaintiff is deterred from visiting the Property even though he enjoys its



                                                   4
Case 1:19-cv-01691-DDD-NYW Document 1 Filed 06/11/19 USDC Colorado Page 5 of 16




  goods, because of the difficulties he will experience there until the property is made accessible to

  him in a wheelchair.

         37.     Fred Nekouee has a realistic, credible, existing and continuing threat of

  discrimination from the Defendants’ non-compliance with the ADA with respect to this property

  as described but not necessarily limited to the allegations in paragraph 43 of this Complaint.

  Plaintiff has reasonable grounds to believe that he will continue to be subjected to discrimination

  in violation of the ADA by the Defendants.

         38.     Fred Nekouee desires to visit the Property not only to avail himself of the goods

  and services available at the property but to assure himself that this property is in compliance with

  the ADA so that he and others similarly situated will have full and equal enjoyment of the property

  without fear of discrimination.

         39.     The Defendants have discriminated against the individual by denying him access

  to, and full and equal enjoyment of, the goods, services, facilities, privileges, advantages and/or

  accommodations of the building, as prohibited by 42 U.S.C. § 12182 et seq.

         40.     The Defendants have discriminated, and are continuing to discriminate, against the

  Plaintiff in violation of the ADA by failing to, inter alia, have accessible facilities by January 26,

  1992 (or January 26, 1993, if a Defendant has 10 or fewer employees and gross receipts of

  $500,000 or less).

         41.      The physical conditions exist at the Property that are set forth in romanette “(i)” in

  each lettered subparagraph of paragraph 43 below

         42.      Preliminary inspections of Property, Save a Lot, and Goodwill at the Property show

  that violations of the ADA exist as set forth in paragraph 43 below.

         43.      The violations of the ADA that Fred Nekouee personally encountered or observed



                                                    5
Case 1:19-cv-01691-DDD-NYW Document 1 Filed 06/11/19 USDC Colorado Page 6 of 16




  include, but are not limited to:

          PARKING

             a. (i) The running slope of the walking surface in front of Five Guys on the accessible
         route near the ramp at the corner of the building is steeper than 1:20 (5%). (ii) The running

         slope of this walking surface is steeper than the maximum allowed slope of 1:20 (5%), in

         violation of Federal Law 2010, ADAAG § 403.3. (iii) While moving in his wheelchair,

         the Plaintiff encountered this steep slope of this walking surface, and it made his wheelchair

         unstable. (iv) The action required to reduce the slope of this walking surface is easily

         accomplishable and able to be carried out without much difficulty or expense.

             b. (i) The running slope of the walking surface in front of Chipotle on the accessible
         route to the ramp near the entrance is steeper than 1:20 (5%). (ii) The running slope of

         this walking surface is steeper than the maximum allowed slope of 1:20 (5%), in violation

         of Federal Law 2010, ADAAG § 403.3. (iii) While moving in his wheelchair, the Plaintiff

         encountered this steep slope of this walking surface, and it made his wheelchair unstable.

         (iv) The action required to reduce the slope of this walking surface is easily accomplishable

         and able to be carried out without much difficulty or expense.

             c. (i) The cross slope of the walking surface in front of Chipotle is steeper than 1:48
         (2%). (ii) The cross slope of this walking surface is steeper than 1:48 (2%), in violation

         of Federal Law 2010, ADAAG § 403.3. (ii) Due to its steep cross slope, the Plaintiff’s

         wheelchair was made unstable while he moved in his wheelchair along this walkway to the

         entrance to Chipotle. (iv) The action required to reduce the cross slope of this walkway is

         easily accomplishable and able to be carried out without much difficulty or expense.

             d. (i) The accessibility ramp in front of Chipotle does not have a landing at the top


                                                   6
Case 1:19-cv-01691-DDD-NYW Document 1 Filed 06/11/19 USDC Colorado Page 7 of 16




        of the ramp run. (ii) This accessibility ramp does not have a top landing, in violation of

        Federal Law 2010, ADAAG § 405.7. (iii) The Plaintiff encountered this compound cross

        slope created by not having a landing at the top of the ramp, and it made his wheelchair

        unstable. (iv) The action required to construct a top landing to this ramp is easily

        accomplishable and able to be carried out without much difficulty or expense.

           e. (i) The outdoor chairs on the east and south sides of Five Guys are placed so that
        there is less than 36 inches of walking surface between them and the curb. (ii) These

        narrow walking surfaces are in violation of Federal Law 2010, ADAAG § 403.5.1. (iii)

        The Plaintiff was blocked by chairs from moving in his wheelchair along the outdoor

        furniture on the east side of Five Guys and observed the furniture on the south side of Five

        Guys. (iv) The actions required to move the furniture and to put in place a written policy

        to maintain a walking surface between the furniture and the curb of at least 36 inches are

        easily accomplishable and able to be carried out without much difficulty or expense.

           CHIPOTLE ENTRANCE DOOR

           f.   (i) The force needed to the open the entrance door to the Chipotle is more than 5

        pounds. (ii) The force needed to open this door is about 12 pounds and greater than the

        maximum allowed force of 5 pounds (22.2 N), pertaining to the continuous application of

        force necessary to fully open a door, in violation of Federal Law 2010, ADAAG § 404.2.9.

        (iii) Due to the force necessary to open this door, the Plaintiff required assistance to open

        this door and to enter Chipotle. (iv) The action required to reduce the force necessary to

        fully open this door is easily accomplishable and able to be carried out without much

        difficulty or expense.




                                                  7
Case 1:19-cv-01691-DDD-NYW Document 1 Filed 06/11/19 USDC Colorado Page 8 of 16




        CHIPOTLE INTERIOR

           g. (i) In Chipotle, the cup lids are higher than 44 inches above the floor. (ii) These
        cup lids are higher than the maximum height of 44 inches above the finish floor when the

        reach depth is more than 20 inches, in violation of Federal Law 2010, ADAAG § 308.2.2.

        (iii) The Plaintiff tried but could not reach these cup lids from his wheelchair. (iv) The

        action required to relocate these cup lids is easily accomplishable and able to be carried out

        without much difficulty or expense.

           h. (i) In Chipotle, the water dispenser lever on the beverage machine is higher than 48
        inches above the floor. (ii) This water dispenser lever is higher than 48 inches above the

        finish floor when the reach depth is less than 20 inches, in violation of Federal Law 2010,

        ADAAG § 308.2.2. (iii) The Plaintiff tried but could not reach this water dispenser lever

        from his wheelchair. (iv) The action required to relocate this beverage machine or the

        water dispenser lever is easily accomplishable and able to be carried out without much

        difficulty or expense.

        MEN’S RESTROOM IN CHIPOTLE

           i. (i) The force needed to the open the entrance door to the men’s restroom in Chipotle
        is more than 5 pounds. (ii) The force needed to open this door is about 10 pounds and

        greater than the maximum allowed force of 5 pounds (22.2 N), pertaining to the continuous

        application of force necessary to fully open a door, in violation of Federal Law 2010,

        ADAAG § 404.2.9. (iii) Due to the force necessary to open this door, the Plaintiff required

        assistance to open this door and to enter the men’s restroom in Chipotle. (iv) The action

        required to reduce the force necessary to fully open this door is easily accomplishable and

        able to be carried out without much difficulty or expense.


                                                  8
Case 1:19-cv-01691-DDD-NYW Document 1 Filed 06/11/19 USDC Colorado Page 9 of 16




           j. (i) In the men’s restroom in Chipotle, the toilet does not have the flush control
        mounted on the open and wide side of the clear floor space. (ii) This toilet does not have

        the flush control mounted on the open and wide side of the clear floor space, in violation

        of Federal Law 2010, ADAAG § 604.6. (iii) Due to the location of the flush control, once

        he transferred from the toilet back to his wheelchair, the Plaintiff could not reach this flush

        control from his wheelchair. (iv) The action required to relocate this flush control is easily

        accomplishable and able to be carried out without much difficulty or expense.

           k. (i) The coat hook in the men’s restroom in Chipotle is higher than 48 inches above
        the floor. (ii) This coat hook is about 58 inches above the finish floor and higher than 48

        inches above the finish floor, outside of the reach range of an individual in a wheelchair,

        in violation of Federal Law 2010, ADAAG § 603.4. (iii) The Plaintiff observed the height

        of this coat hook above the floor, and it deters him from visiting Chipotle. (iv) The action

        required to relocate this coat hook is easily accomplishable and able to be carried out

        without much difficulty or expense.

           l. (i) In the men’s restroom in Chipotle, the bottom edge of the mirror’s reflecting
        surface is higher than 40 inches above the floor. (ii) The bottom edge of this mirror’s

        reflecting surface is higher than 40 inches above the finish floor, in violation of Federal

        Law 2010, ADAAG § 603.3. (iii) Due to the height of this mirror’s reflecting surface

        above the floor, the Plaintiff had difficulty seeing his full face in this mirror. (iv) The

        action required to relocate this mirror is easily accomplishable and able to be carried out

        without much difficulty or expense.

        WOMEN’S RESTROOM IN CHIPOTLE

           m.      (i) The force needed to open the entrance door to the women’s restroom in


                                                   9
Case 1:19-cv-01691-DDD-NYW Document 1 Filed 06/11/19 USDC Colorado Page 10 of 16




         Chipotle is more than 5 pounds. (ii) The force needed to open this door is about 11 pounds

         and greater than the maximum allowed force of 5 pounds (22.2 N), pertaining to the

         continuous application of force necessary to fully open a door, in violation of Federal Law

         2010, ADAAG § 404.2.9. (iii) Due to the force necessary to open this door, the Plaintiff

         required assistance to open this door and to enter the women’s restroom in Chipotle. (iv)

         The action required to reduce the force necessary to fully open this door is easily

         accomplishable and able to be carried out without much difficulty or expense.

            n. (i) The coat hook in the women’s restroom in Chipotle is higher than 48 inches
         above the floor. (ii) This coat hook is about 58 inches above the finish floor and higher

         than 48 inches above the finish floor, outside of the reach range of an individual in a

         wheelchair, in violation of Federal Law 2010, ADAAG § 603.4. (iii) The Plaintiff

         observed the height of this coat hook above the floor, and it deters him from visiting

         Chipotle. (iv) The action required to relocate this coat hook is easily accomplishable and

         able to be carried out without much difficulty or expense.

            o.     (i) In the women’s restroom in Chipotle, the bottom edge of the mirror’s

         reflecting surface is higher than 40 inches above the floor. (ii) The bottom edge of this

         mirror’s reflecting surface is higher than 40 inches above the finish floor, in violation of

         Federal Law 2010, ADAAG § 603.3. (iii) Due to the height of this mirror’s reflecting

         surface above the floor, the Plaintiff had difficulty seeing his full face in this mirror. (iv)

         The action required to relocate this mirror is easily accomplishable and able to be carried

         out without much difficulty or expense.

         ENTRANCE DOOR TO FIVE GUYS

            p. (i) The force needed to the open the entrance door to Five Guys is more than 5


                                                   10
Case 1:19-cv-01691-DDD-NYW Document 1 Filed 06/11/19 USDC Colorado Page 11 of 16




         pounds. (ii) The force needed to open this door is about 8 pounds and greater than the

         maximum allowed force of 5 pounds (22.2 N), pertaining to the continuous application of

         force necessary to fully open a door, in violation of Federal Law 2010, ADAAG § 404.2.9.

         (iii) Due to the force necessary to open this door, the Plaintiff had difficulty opening this

         door to enter Five Guys. (iv) The action required to reduce the force necessary to fully

         open this door is easily accomplishable and able to be carried out without much difficulty

         or expense.

         INTERIOR OF FIVE GUYS

            q. (i) In Five Guys, a portion of the service counter surface that is at least 36 inches
         long and no more than 36 inches high above the floor is not provided. (ii) A portion of

         this service counter surface that is a minimum of 36 inches long and 36 inches high

         maximum above the finish floor is not provided, in violation of Federal Law 2010,

         ADAAG § 904.4.1. (iii) Due to the height of the service counter surface above the floor,

         the Plaintiff had difficulty accessing and handling service items on this counter. (iv) The

         action required to reduce the height of a portion of this service counter is easily

         accomplishable and able to be carried out without much difficulty or expense.

            r.   (i) In Five Guys, the containers for ketchup, the lever on the ketchup dispenser,

         and the cup lids on the condiment service counter, are all higher than 48 inches above the

         floor. (ii) These items are all higher than 48 inches above the finish floor here the reach

         depth is less than 20 inches and outside of the reach range of an individual in a wheelchair,

         in violation of Federal Law 2010, ADAAG § 308.2.2. (iii) Due to their height above the

         floor, from his wheelchair, the Plaintiff could not reach these items. (iv) The action

         required to relocate these items is easily accomplishable and able to be carried out without


                                                  11
Case 1:19-cv-01691-DDD-NYW Document 1 Filed 06/11/19 USDC Colorado Page 12 of 16




         much difficulty or expense.

         MEN’S RESTROOM IN FIVE GUYS

            s. (i) The force needed to the open the entrance door to the men’s restroom in Five
         Guys is more than 5 pounds. (ii) The force needed to open this door is about 7 pounds

         and greater than the maximum allowed force of 5 pounds (22.2 N), pertaining to the

         continuous application of force necessary to fully open a door, in violation of Federal Law

         2010, ADAAG § 404.2.9. (iii) Due to the force necessary to open this door, the Plaintiff

         had difficulty entering the men’s restroom. (iv) The action required to adjust the closer

         on this door is easily accomplishable and able to be carried out without much difficulty or

         expense.

            t.   (i) The elapsed time for the door to the men’s restroom in Five Guys to close from

         an open position of 90 degrees to 12 degrees from the latch is less than 5 seconds. (ii) The

         time required to move this door from an open position of 90 degrees to a position of 12

         degrees from the latch is less than 5 seconds, in violation of Federal Law 2010, ADAAG

         § 404.2.8.1. (iii) The Plaintiff used this door, and due to its short closing time, his

         wheelchair got hit by the closing door, and he required assistance to enter the men’s

         restroom in Five Guys.       (iv) The action required to adjust the door closer is easily

         accomplishable and able to be carried out without much difficulty or expense.

            u.      (i) In the men’s restroom in Five Guys, the centerline of the toilet paper dispenser

         is not between 7 and 9 inches from the front of the toilet. (ii) The centerline of this toilet

         paper dispenser is not between 7 and 9 inches from the front of the water closet or toilet,

         in violation of Federal Law 2010, ADAAG § 604.7. (iii) Due to the location of this toilet

         paper dispenser, the Plaintiff had difficulty reaching toilet paper from a normal sitting


                                                    12
Case 1:19-cv-01691-DDD-NYW Document 1 Filed 06/11/19 USDC Colorado Page 13 of 16




          position on the toilet. (iv) The action required to relocate this toilet paper dispenser is

          easily accomplishable and able to be carried out without much difficulty or expense.


          44.     All of the foregoing violations are also violations of the 1991 Americans with

   Disability Act Accessibility Guidelines (ADAAG), and the 2010 Standards for Accessible Design,

   as promulgated by the U.S. Department of Justice.

          45.     The discriminatory violations described in paragraph 43 are not an exclusive list of

   the Defendants’ ADA violations. Plaintiff requires the inspection of the Defendants’ places of

   public accommodation in order to photograph and measure all of the discriminatory acts violating

   the ADA and all of the barriers to access. In order to remedy this discriminatory situation, the

   Plaintiff requires an inspection of the Defendants’ places of public accommodation in order to

   determine all of the areas of non-compliance with the Americans with Disabilities Act.

          46.     The individual Plaintiff, and all other individuals similarly situated, have been

   denied access to, and have been denied the benefits of services, programs and activities of the

   Defendants’ building and its facilities, and have otherwise been discriminated against and damaged

   by the Defendants because of the Defendants’ ADA violations, as set forth above. The individual

   Plaintiff, and all others similarly situated will continue to suffer such discrimination, injury and

   damage without the immediate relief provided by the ADA as requested herein.

          47.     Defendants have discriminated against the individual by denying individuals access

   to the full and equal enjoyment of the goods, services, facilities, privileges, advantages and/or

   accommodations of its place of public accommodation or commercial facility in violation of 42

   U.S.C. § 12181 et seq. and 28 CFR 36.302 et seq.

          48.   Furthermore, the Defendants continue to discriminate against the Plaintiff, and all

   those similarly situated, by failing to make reasonable modifications in policies, practices or


                                                   13
Case 1:19-cv-01691-DDD-NYW Document 1 Filed 06/11/19 USDC Colorado Page 14 of 16




   procedures, when such modifications are necessary to afford all offered goods, services, facilities,

   privileges, advantages or accommodations to individuals with disabilities; and by failing to take

   such efforts that may be necessary to ensure that no individual with a disability is excluded, denied

   services, segregated or otherwise treated differently than other individuals because of the absence

   of auxiliary aids and services.

          49.     Plaintiff is without adequate remedy at law and is suffering irreparable harm.

   Considering the balance of hardships between the Plaintiff and Defendants, a remedy in equity is

   warranted.

          50.     Plaintiff has retained the undersigned counsel and is entitled to recover attorney’s

   fees, costs and litigation expenses from the Defendants pursuant to 42 U.S.C. § 12205 and 28 CFR

   36.505.

          51.     Defendants are required to remove the existing architectural barriers to the

   physically disabled when such removal is readily achievable for its place of public accommodation

   that have existed prior to January 26, 1992, 28 CFR 36.304(a); in the alternative, if there has been

   an alteration to Defendants’ places of public accommodation since January 26, 1992, then the

   Defendants are required to ensure to the maximum extent feasible, that the altered portions of the

   facility are readily accessible to and useable by individuals with disabilities, including individuals

   who use wheelchairs, 28 CFR 36.402; and finally, if the Defendants’ facilities are ones which were

   designed and constructed for first occupancy subsequent to January 26, 1993, as defined in 28 CFR

   36.401, then the Defendants’ facilities must be readily accessible to and useable by individuals

   with disabilities as defined by the ADA.

          52.     Notice to Defendants is not required as a result of the Defendants’ failure to cure

   the violations by January 26, 1992 (or January 26, 1993, if a Defendant has 10 or fewer employees



                                                    14
Case 1:19-cv-01691-DDD-NYW Document 1 Filed 06/11/19 USDC Colorado Page 15 of 16




   and gross receipts of $500,000 or less). All other conditions precedent have been met by Plaintiff

   or waived by the Defendants.


          53.     Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant

   Plaintiff injunctive relief, including an order to require the Defendants to alter the Property, Five

   Guys, Chipotle, and the parking lot, access aisles and walkways to make those facilities readily

   accessible and useable to the Plaintiff and all other persons with disabilities as defined by the ADA;

   or by closing the facilities until such time as the Defendants cure their violations of the ADA.


          WHEREFORE, Plaintiff respectfully requests:


                  a.      The Court issue a Declaratory Judgment that determines that the Defendants

          at the commencement of the subject lawsuit are in violation of Title III of the Americans

          with Disabilities Act, 42 U.S.C. § 12181 et seq.


                  b.      Injunctive relief against the Defendants including an order to make all

          readily achievable alterations to the facilities; or to make such facilities readily accessible

          to and usable by individuals with disabilities to the extent required by the ADA; and to

          require the Defendants to make reasonable modifications in policies, practices or

          procedures, when such modifications are necessary to afford all offered goods, services,

          facilities, privileges, advantages or accommodations to individuals with disabilities; and to

          take such steps that may be necessary to ensure that no individual with a disability is

          excluded, denied services, segregated or otherwise treated differently than other

          individuals because of the absence of auxiliary aids and services.


                  c.      An award of attorney’s fees, costs and litigation expenses pursuant to 42


                                                    15
Case 1:19-cv-01691-DDD-NYW Document 1 Filed 06/11/19 USDC Colorado Page 16 of 16




          U.S.C. § 12205, 28 U.S.C. § 1920, 42 U.S.C. § 2000e-5(k), and 42 U.S.C. § 12117(a).


                  d.      Such other relief as the Court deems just and proper, and/or is allowable

          under Title III of the Americans with Disabilities Act.

                               DESIGNATION OF PLACE OF TRIAL

          Plaintiff, Fred Nekouee, by and through his undersigned counsel, hereby designates

   Denver, Colorado as the place of trial for this action.


                                              Respectfully submitted,

                                               s/Robert J. Vincze_____
                                               Robert J. Vincze (CO #28399)
                                               Law Offices of Robert J. Vincze
                                               PO Box 792; Andover, Kansas 67002
                                               Phone: 303-204-8207
                                               Email: vinczelaw@att.net

                                               Attorney for Plaintiff Fred Nekouee




                                                    16
